Citation Nr: 1754902	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) did not specify whether he wished to have a hearing before a Veterans Law Judge in this matter.  In October 2017, the Veteran submitted a statement clarifying that he does not wish to appear for a hearing.  

The issue of entitlement to specially adapted housing or special home adaptation grant under Title 38 U.S.C. § 2101(a) or (b), has been raised by the record in a June 9, 2017 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not cause the loss, or permanent loss of use, of at least a foot or a hand; permanent impairment of vision of both eyes resulting in 20/200 or less with corrective glasses; vision of 200/20 or better with a severe defect in peripheral vision; burns resulting in scar formation that limits motion of one or more extremities or the trunk; amyotrophic lateral sclerosis.


CONCLUSIONS OF LAW

The criteria for a grant of entitlement to automobile or other conveyance and adaptive equipment, or for adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902, 5107 (2012); 38 C.F.R. §§, 3.102, 3.808 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to automobile or adaptive equipment.  

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, or adaptive equipment, the Veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS). 38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. § 3.808 (2017).

Permanent impairment of vision in both eyes is defined as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(3).  

In the present matter, the Veteran is service-connected for post-operative hemangioblastoma; post-traumatic headaches; vertigo associated with postoperative hemangioblastoma; skull loss due to burr holes; and bilateral flat feet.

Here, the Board notes that there is no evidence that his service-connected disabilities cause permanent loss of use of one or both feet or hands.  Particularly, the Board observes that a June 2012 VA foot examination determined that the functioning of his feet is not so diminished that amputation with prosthesis would equally serve the Veteran.  Likewise, to the extent that the Veteran submitted a statement in June 2017 which asserts that his brain surgery has left him with limited use of his right arm and leg, there is no medical evidence of record which would support such a statement, nor does limited use constitute total loss of use of either extremity.  There is no evidence in the record that he has sustained a severe burn injury, or that he has been diagnosed with ALS.

This leaves the Board to evaluate whether the Veteran's eyesight has been affected by his service-connected disabilities.  Here, the Board finds particularly persuasive the February 8, 2017, VA ophthalmology outpatient report that does not show vision loss attributable to the service-connected disabilities of a level that would trigger entitlement to automobile or adaptive equipment.  The examiner found longstanding ptosis of the left upper eyelid since his surgery in 1957, as well as intermittent alternating esotropia and left hypertropia, also present since surgery in 1957.  However, those diagnosed conditions were stable and asymptomatic.  A refractive error and presbyopia was present in both eyes, but not attributed to his service-connected conditions.  Further, even presuming that his presbyopia and refractive error are secondary to a service-connected condition, which they are not, his corrected vision is 20/65 in the poorer eye, and 20/25 in the better eye, meaning the Veteran does not meet the statutory criteria for permanent impairment of vision.  

As such, the Board finds that the Veteran does not meet the criteria required for a grant of automobile or adaptive equipment.  In reaching this conclusion, the Board does not discount the severity of the Veteran's multiple service-connected disabilities.  However, such a grant is limited to particular disabilities as outlined above, and cannot be assigned absent a finding that the statutory criteria are met.  Here, the Veteran's disabilities have not been shown the meet the criteria and the claim must be denied.  


ORDER

Entitlement to automobile or adaptive equipment is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


